Citation Nr: 0610082	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2002.


The issues of entitlement to service connection for a low 
back disorder and a cervical spine disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no evidence of a current disability involving either 
the right or left knee. 



CONCLUSION OF LAW

The veteran does not have either a right knee or left knee 
disability that is the result of disease or injury incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran's service medical records (SMRs) reflect that he 
was seen on several occasions with complaints of knee pain 
beginning in February 1977.  In March 1977 the impression was 
chondromalacia of the right knee.  A June 1977 entry noted 
that the veteran complained of leg pains and provided an 
impression of rule out chondromalacia.  The veteran was 
evaluated again in July 1977.  X-rays of the knees at that 
time were interpreted as negative.  The SMRs do not reflect 
any further evaluation or treatment related to knee pain.  
The veteran elected to not have a separation physical 
examination when he was released from active duty in January 
1980.

Associated with the claims file are a number of VA discharge 
summaries for periods of hospitalization for the veteran 
dated from 1984 through 1993.  There is no mention of any 
complaints of knee pain or problems in any of those 
summaries.  In addition, outpatient treatment records from 
1985 and 1986 are also negative for any evidence of a knee 
complaint or problem.

The veteran was afforded a VA examination in September 1984.  
He complained of neck pain that he related to an incident 
that occurred during service.  He did not make any reference 
to having problems with his knees.

Records from Memorial Hospital, dated in April 1984, pertain 
to treatment for an unrelated condition.  There is no mention 
of any type of knee problem or complaint.  

The veteran testified at a Central Office hearing in July 
2002.  He said that he had received physical therapy for his 
knees at VA facilities.  (Transcript p. 9).  He said that he 
continued to experience pain in his knees.  He also said that 
his knees were injured in an accident in service when some 
boxes fell on him.  The veteran testified that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA); however, the benefits were based on a 
psychiatric disability.  The veteran later testified that he 
had not injured his knees in the accident in service and that 
he not had any treatment for his knees.  (Transcript p. 18).  

The veteran was afforded a VA examination in May 2004.  He 
complained of bilateral knee pain.  He also said that he 
experienced buckling of the knees on occasion.  X-rays of the 
knees were interpreted to show no bone or soft tissue 
abnormality.  The examiner provided a diagnosis of history of 
knee pain.  The examiner commented that he was not able to 
determine the exact nature and cause of the veteran's knee 
pain.  

The Board notes that the veteran was treated for knee pain on 
several occasions in service, although never again after July 
1977 when x-rays of his knees were negative.  The veteran 
also complained of pain in the right and left knee at the 
time of his VA examination.  However, pain itself is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone without a 
diagnosed or identifiable underlying malady cannot constitute 
a disability for which service connection may be granted), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  There is no diagnosed or identifiable malady of 
the right or left knee in this case.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a medical diagnosis of a current knee 
disability.  The May 2004 VA examiner specifically evaluated 
the veteran for such disability and found none.  The private 
and VA hospital summaries and treatment records also do not 
reflect a diagnosis of any type of knee disorder.  

Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of a right or left 
knee disorder, service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right or left knee disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The RO wrote to the 
veteran in April 2004.  The veteran was informed of what 
evidence was required to establish service connection.  He 
was asked to identify sources of treatment so that records 
could be obtained.  The RO also informed the veteran of VA's 
responsibilities in the development of his claim and what he 
was required to do.  The veteran was asked to submit evidence 
in his possession to the RO.  

The veteran did not respond to the RO's letter.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In this case the veteran has been provided with notice of the 
evidence required to substantiate his claim.  The evidence of 
record does not establish the presence of a current 
disability.  Accordingly, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing or content of notice in this 
case.  He has effectively participated in the development of 
his claim.  The Board finds that the RO's efforts, in total, 
afforded the veteran a "meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 
(2005).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran testified 
at a Central Office hearing in July 2002.  His claim for 
service connection was reopened in September 2002.  The claim 
was remanded for additional development in August 2003.  The 
veteran was afforded a VA examination.  VA medical records 
were obtained and associated with the claims file.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.  

ORDER

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

The veteran's claim for service connection was reopened by 
the Board in September 2002.  In keeping with procedures in 
effect at the time, the Board prepared a development 
memorandum that sought additional medical evidence in this 
case.

As result of a decision by the United States Court of Appeals 
for the Federal Circuit, the Board discontinued development 
of claims.  The veteran's case was remanded for the required 
development in August 2003.  

Unfortunately, the August 2003 remand failed to include 
entitlement to service connection for a cervical spine 
disorder in the issues listed on appeal.  This led to that 
issue not being included in the duty to assist letter that 
was sent to the veteran in April 2004.  Therefore, the 
veteran never received the required duty to assist notice 
mandated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The required notice must be provided.  

In addition, the August 2003 remand noted that evidence of 
record showed that the veteran had had x-rays of the lumbar 
and cervical spine in the past.  The records specific to 
those x-rays were to be obtained and associated with the 
claims file.  That was not done.

The Appeals Management Center (AMC) made several requests for 
the records.  Records were received from the VA medical 
center (VAMC) in Washington, D.C.; however, records that were 
not completely responsive to the specific request.  The 
records related to care provided from 1991 to 1993.  The 
records did not include copies of results of x-rays of the 
lumbar spine done in May 1987, cervical spine in June 1987, 
or lumbar spine in July 1991.  The Board notes that the 
remand also requested records of x-rays of the cervical spine 
x- done in October 1993.  The results of those x-rays are 
noted in available VA records.  

A review of the VA hospital summaries of record shows that 
the x-rays were most likely done during periods of 
hospitalization from March 1987 to July 1987, and from June 
1991 to August 1991.  Another request for the x-ray reports, 
and any clinical records that may exist for that time, must 
be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development actions 
required by 38 C.F.R. § 3.159 are fully 
complied with as to both the cervical 
spine and the lumbar spine issues.

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for either his cervical 
or lumbar spine complaints.  The RO 
should obtain those records that have not 
been previously secured.  The RO must 
specifically obtain records from the 
Washington VAMC that relate to x-rays of 
the lumbar spine done in May 1987, 
cervical spine in June 1987, and lumbar 
spine in June 1991.  The x-rays appear to 
have been done while the veteran was an 
inpatient during those times.  The 
narrative summaries for those two periods 
of hospitalization are already of record.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


